


EXHIBIT A
Maximum Number of Performance Shares and Allocation to Performance Periods
The Participant shall be eligible to earn up to the following number of
Performance Shares identified opposite each Performance Period below:
Performance Period
Maximum Number of Performance Shares That May be Earned
Target Number of Performance Shares That May be Earned
Threshold Number of Performance Shares That May be Earned
October 1, 2012 - September 30, 2013
 
 
 
October 1, 2013 - September 30, 2014
 
 
 
October 1, 2014 - September 30, 2015
 
 
 

Award Cycle
Maximum Number of Performance Shares That May be Earned
Target Number of Performance Shares That May be Earned
Threshold Number of Performance Shares That May be Earned
October 1, 2012 - September 30, 2015
 
 
 

Performance Criteria
General
The Performance Shares shall be earned as set forth below with respect to the
applicable Performance Period; provided that the Company’s RONA for the
applicable Performance Period equals or exceeds the Target RONA (as set forth
below) for such Performance Period. “RONA” means the quotient obtained by
dividing “Adjusted Operating Income” (after taxes but excluding amortization) by
the monthly average of “Working Capital” and fixed assets, as derived from the
Company’s financial statements, with such adjustments as the Committee
establishes in writing at the time it establishes the Target RONA, Threshold
RONA and Maximum RONA for such Performance Period. “Adjusted Operating Income”
for this purpose means income from operations adjusted to remove primarily
restructuring charges. “Working Capital” for this purpose means the average of
adjusted current assets less adjusted current liabilities, which measures
exclude cash and cash equivalents, debt and items reported as held for sale.
“Target RONA”, “Threshold RONA” and “Maximum RONA”, in each case means the
specific fiscal year-over-year improvement in RONA, expressed as a percentage,
established by the Committee for the applicable Performance Period.
Notwithstanding the foregoing, if the Company’s RONA for the Performance Period
exceeds Threshold RONA, but does not meet the percentage for Target RONA or
Maximum RONA, then the Performance Shares award for such Performance Period
shall be interpolated on a straight-line basis between Threshold RONA and
Maximum RONA. For the avoidance of doubt, if RONA for the Performance Period is
below Threshold RONA, no Performance Shares shall be granted for such
Performance Period.
The Committee will develop the performance criteria for subsequent Performance
Periods in the Award Cycle annually within the time period for developing
performance goals under the regulations under Code Section 162(m). An amended
Exhibit A describing the performance criteria for a particular Performance
Period will be provided to each Participant prior to the end of the first
quarter of that Performance Period and will automatically become a part of this
Agreement.




--------------------------------------------------------------------------------




Performance Goals for Performance Period October 1, 2012 to September 30, 2013
Performance Level
Fiscal 2013 RONA Goal
Percentage of Target Performance Shares Earned
Maximum Number of Performance Shares Earned
Maximum
22.82%
200%
 
Target
11.41%
100%
 
Threshold
7.6%
50%
 
Below Threshold
NA
0%
 

Performance Goals for Performance Period October 1, 2013 to September 30, 2014
Performance Level
Fiscal 2014 RONA Goal
Percentage of Target Performance Shares Earned
Maximum Number of Performance Shares Earned
Maximum
16%
200%
 
Target
8%
100%
 
Threshold
4%
50%
 
Below Threshold
NA
0%
 

Performance Goals for Performance Period October 1, 2014 to September 30, 2015
Performance Level
Fiscal 2015 RONA Goal
Percentage of Target Performance Shares Earned
Maximum Number of Performance Shares Earned
Maximum
__%
200%
 
Target
__%
100%
 
Threshold
__%
50%
 
Below Threshold
NA
0%
 



